DETAILED ACTION
Status of the Claims
	Claims 1-19 and 35 are pending in this application. Claim 35 is withdrawn. Claims 1-19 are under review. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/US2018/048454 filed on 08/29/2018, claims priority from the provisional application #62552848 filed on 08/31/2017. 

Information Disclosure Statement
The information disclosure statement from 05/24/2021 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (consisting of claims 1-19) in the reply filed on 12/03/2021 is acknowledged.
Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.

Claim Objections
Claims 1, 3, 6 and 18 are objected to because of the following informalities:  

In claim 3, “Eubacterium halii” needs to say “Eubacterium hallii”. 
In claim 6, one of “potato” or “potato starch” needs to be removed because they are redundant since the preamble of the claims defines the Markush group components such that they are all starch. 
Claim 18 is objected to for an improper period “.” In the claim in the phrase “sequence 100.”.  The period should be removed after the “100”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said first and second bacteria" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends on claim 1. There is insufficient antecedent basis for “second bacteria” limitation in claim 13 since said second bacteria is not introduced in claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-9, 12-16 and 18 are rejected under 35 U.S.C. 101 because the claims are directed to natural phenomena. “A method of altering the gut microbiome in a subject” limitation is achieved when infants are breastfed. Melissa A. E. Lawson et al (Breast milk-derived human milk oligosaccharides promote Bifidobacterium interactions within a single ecosystem, The ISME Journal (2020) 14:635–648) (Hereinafter Lawson) teaches that “Breast milk contains prebiotic human milk oligosaccharides (HMOs) that preferentially feed beneficial gut bacteria, including Bifidobacterium. HMOs are unconjugated glycans with a lactose core varying in chain length from 3 to 15 carbohydrates (glucose, galactose, fucose, N-acetylglucosamine (GlcNAc), and N-acetylneuraminic acid (NeuAc) or sialic acid)” (page 636 left column). Thus Lawson establishes that human breast milk contains carbohydrates. Rocio Martin et al (Isolation of Bifidobacteria from Breast Milk and Assessment of the Bifidobacterial Population by PCR-Denaturing Gradient Gel Electrophoresis and Quantitative Real-Time PCR, APPLIED AND ENVIRONMENTAL MICROBIOLOGY, Feb. 2009, p. 965–969) (Hereinafter Martin) teach that breast milk contains Bifidobacterium adolescentis (abstract). Juan M. Rodriguez (The Origin of Human Milk Bacteria: Is There a Bacterial Entero-Mammary Pathway during Late Pregnancy and Lactation?, American Society for Nutrition. Adv. Nutr. 5: 779–784, 2014) (Hereinafter Rodriguez) teach that human milk contains Roseburia species (page 781). Although it doesn’t specifically recite species, since instant claim 4 comprise naturally found Roseburia species, absent evidence of the contrary, instant claim 4 is also rejected. Regarding “a method of treating disease” limitations, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” (MPEP 2112.02 I). A 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colleen Cutcliffe et al (US 20160271189 A1, publication date: 09/22/2016) (Hereinafter Cutcliffe), evidenced by Blast Sequence Alignment (Nucleotide BLAST: Align two or more sequences using BLAST, alignment run date: 02/22/2022). 
Regarding claims 1-2, 5-6, 8, and 18, Cutcliffe teaches “a method of treating a skin disorder in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a population of isolated and purified microorganisms” (claim 1) “wherein said treating results in an altered microbiome in said subject” (claim 7) “wherein said population of isolated and purified microorganisms comprises a microorganism with a rRNA sequence comprising at least about 85% sequence identity to a rRNA sequence of a microorganism selected from the group consisting of” Bifidobacterium adolescentis, Bifidobacterium bifidum, 
Regarding claims 7 and 9, Cutcliffe teaches oral administration via pill with enteric coating or capsule of a composition comprising inulin and Akkermansia muciniphila, Bifidobacterium adolescentis, Bifidobacterium infantis, Bifidobacterium longum, Clostridium beijerinckii, Clostridium butyricum, Clostridium indolis, and Eubacterium hallii  (example 9, para 462). 
	Regarding claim 12, Cutcliffe teaches “The terms “subject,” “individual,” “host,” and
“patient can be used interchangeably herein and refer to any animal subject, including: humans” (para 78). 
Regarding claim 13, Cutcliffe teaches “The method of claim 1, wherein the population of isolated and purified microorganisms comprises a microorganism that increases butyrate production in the subject” (claim 40). 

	Regarding claims 16-17, these claims are anticipated simply because Clostridium seq 176 and sequence 100 are optional in independent claim 1 thus do not need to be met. Regardless, it is being pointed out that instant SEQ ID NO:1 has 95.26% identity to SEQ ID 8 of Cutcliffe (please see evidentiary reference).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3-4, 10-11 and 15 in addition to claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colleen Cutcliffe et al (US 20160271189 A1, publication date: 09/22/2016) (Hereinafter Cutcliffe).
Regarding claim 1 and 14, Cutcliffe teaches as discussed above.
Regarding claims 3-4, Cutcliffe teaches Roseburia faeccis, Roseburia intestinalis and Roseburia inulinivorans (claim 36) in addition to other microorganisms such as “Bifidobacterium adolescentis” in combination. Regarding the instant limitation of “further comprising the step of administering a second bacteria”, it is interpreted such that when both first and second bacteria are administered, such as provided by Cutcliffe, both steps of bacteria administration limitations are considered to be met. 
Regarding claims 10-11, Cutcliffe teaches “formulations provided herein can include those suitable for” “rectal, suppository” administration (para 347). 
Regarding claim 15, Cutcliffe teaches other “microbiome-related health conditions and diseases for which microbiome therapeutics and diagnostics can be used” comprising “type 2 diabetes”, “inflammatory bowel disease”, “metabolism”, “obesity” and “colorectal cancer” (para 52, para 139). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Cutcliffe and achieve the instant invention. Even though Cutcliffe embodiments do not meet all of the instant claim limitations, the specification of Cutcliffe provides the teachings that motivate one to modify the embodiments according to its teachings. For example, even though the embodiments are primarily focus on oral compositions for skin related diseases, the specification provides teaches that cover other formulations, routes of administration and diseases. 

s 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geoffrey A. von Maltzahn et al (US 20160213702 A1, publication date: 07/28/2016) (Hereinafter Maltzahn). 
Regarding claims 1-2, 5-6, 8 and 13, Maltzahn teaches a method of treating a subject with therapeutics in an effective amount may modulate the production of one or more microbial metabolites wherein the modulation leads to an increase in butyric acid (para 417) and also wherein the therapeutic is capable of altering the composition of gastrointestinal microbiota to a composition higher or lower in specific bacterial taxa (para 404). Maltzahn teaches its formulation to comprise corn fiber (corn product) (para 280), inulin (para 281), corn starch and/or potato starch (para 314). Maltzahn also teaches the composition to comprise “a probiotic bacterium or preparation thereof, e.g., derived from bacterial cultures” (para 283) comprising “Clostridium”, “Roseburia”, “Bifidobacterum species” such as “B. adolencentis” (para 284) and other beneficial bacteria such as “Eubacterium rectal” (para 286). 
Regarding claim 3 and 8, Maltzahn teaches “the pharmaceutical compositions and medical foods and dietary supplements comprising glycan therapeutic preparations further comprise a second therapeutic agent or preparation thereof” (para 290) and “The glycan therapeutic preparations described herein, other therapeutically active agents, prebiotic substances, micronutrients and probiotics may be comingled or mixed in a single pharmaceutical composition or medical food or dietary supplement. In other embodiments, they may be contained in separate containers (and/or in various suitable unit dosage forms) but packaged together in one or more kits. In some embodiments, the preparations or compositions are not packaged or placed together. A physician may then administer the preparations or compositions together, e.g. prior to, concomitant with, or after one another” (para 291). Thus, Maltzahn teaches two separate administrations of 2 different bacteria such as B. adolencentis and Roseburia. 
Regarding claim 7, Maltzahn teaches the composition to be a capsule formulation (para 330) and also to be encapsulated in a pH-responsive coating (para 332). 

Regarding claims 10-11. Maltzahn teaches the administration to include “rectal administration (including enema, suppository, or colonoscopy)”. (para 313). 
Regarding claim 12, Maltzahn teaches human subject (para 3, para 305). 
	Regarding claims 14-15 and 18, Maltzahn teaches as discussed above and also teaches treatment of inflammatory diseases such as “inflammatory bowel disease”, “cancer”, “graft versus host disease” (para 480), “obesity”, “type II diabetes” and “metabolic syndrome” (para 487). 
	Regarding claims 16-17, these claims are anticipated simply because Clostridium seq 176 and sequence 100 are optional in independent claim 1 thus do not need to be met.

Claims 4 and 19 in addition to claims 1, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Geoffrey A. von Maltzahn et al (US 20160213702 A1, publication date: 07/28/2016) (Hereinafter Maltzahn) and David Berry et al (US 20160143961 A1, publication date: 05/26/2016) (Hereinafter Berry). 
Regarding claims 1, 3 and 18, Maltzahn teaches as discussed above. 
Regarding claim 4, Maltzahn teaches the genus Roseburia as discussed above but doesn’t specifically recite “Roseburia faecis, Roseburia intestinalis, and Roseburia inulinivorans”. 
Regarding claim 19, Maltzahn teaches the genus Bifidobacterium as discussed above but doesn’t specifically recite “Bifidobacterium faecale”. 
Regarding claims 4 and 19, Berry teaches “Probiotic compositions containing non-pathogenic microbial entities, e.g., bacterial or fungal entities, are described herein. The probiotic compositions may optionally contain or be used in conjunction with one or more prebiotics. Uses of the probiotic compositions to treat or prevent transplant disorders, e.g., graft-Versus-host disease (GVHD)” (abstract) 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Maltzhan and Berry and achieve the instant invention. Maltzhan teaches the genus of both of the species being claimed in claims 4 and 19. One of the diseases that Maltzhan motivates treating is graft versus host disease which is discussed above. One would rely on the teachings to treat graft versus host disease since it provides specific embodiments to treat this disease (claim 1, example 77). One would rely on a teaching such as of Berry’s to select specific species belonging to this genus taught by Maltzhan and achieve the instant invention with a reasonable expectation of success. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 14 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16, 18 and 20 of copending Application No. 16/838,046 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 8, 14 and 18 are obviated by claims 15-16, 18 and 20 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. Absent evidence of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

	/A.A./               Examiner, Art Unit 1613                   

/MARK V STEVENS/Primary Examiner, Art Unit 1613